                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division


JOHNS CREEK, LLC,                   )
          Plaintiff,                )
                                    )
      v.                            )                                    Civil Action No. 4:21cv73
                                    )
TWANA DENICE BROWN BEY,             )
            Defendant.              )
____________________________________)


                                  MEMORANDUM OPINION

       This matter is before the Court to review the propriety of a Notice of Removal filed by

pro se Defendant Twana Denice Brown Bey (“Defendant”).          For the reasons set forth below, the

Court finds that it lacks subject matter jurisdiction over this action. Accordingly, this action will

be REMANDED back to the Hampton General District Court.

                                       I. BACKGROUND

       On April 7, 2021, Plaintiff Johns Creek, LLC (“Plaintiff”) filed an unlawful detainer action,

Case No. GV21002379-00, against Defendant in the Hampton General District Court.                 See

General District Court Online Case Information, https://eapps.courts.state.va.us/gdcourts/civil

Detail.do?formAction=newSearch?ts=1625766197258&clientSearchCounter=3&localFipsCode

=650 (last visited July 9, 2021). On June 10, 2021, Defendant paid the requisite fees and filed a

Notice of Removal in this Court. Notice Removal, ECF No. 1.

                                         II. ANALYSIS

       Upon review of Defendant’s Notice of Removal, the Court finds that it lacks subject matter

jurisdiction over this action. Federal courts are courts of limited jurisdiction, meaning that a

federal court is only empowered to consider certain types of claims. United States ex rel. Vuyyuru
v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). A federal court has subject matter jurisdiction over

civil cases (i) “arising under the Constitution, laws, or treaties of the United States” (“federal

question jurisdiction”); and (ii) in which the amount in controversy exceeds $75,000, exclusive of

interest and costs, and in which diversity of citizenship exists between the parties (“diversity

jurisdiction”). 28 U.S.C. §§ 1331, 1332.

       “A defendant is permitted to remove a state court action to federal court only if the plaintiff

could have originally filed such action in federal court.” Fannie Mae v. Young, No. 2:12cv471,

2013 U.S. Dist. LEXIS 143327, at *6 (E.D. Va. Aug. 12, 2013); see 28 U.S.C. § 1441(a).

“Because removal jurisdiction raises significant federalism concerns, [the court] must strictly

construe removal jurisdiction . . . [and] any doubts about the propriety of removal should be

resolved in favor of remand to state court.” Dominion Pathology Labs, P.C. v. Anthem Health

Plans of Va., Inc., 111 F. Supp. 3d 731, 735 (E.D. Va. 2015) (first alteration in original) (citing

Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir. 2004); Mulcahey v. Columbia Organic

Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994)).

       Courts have an “independent duty to ensure that jurisdiction is proper and, if there is a

question as to whether such jurisdiction exists, [they] must ‘raise lack of subject-matter jurisdiction

on [their] own motion,’ without regard to the positions of the parties.” Mosley v. Wells Fargo

Bank, N.A., 802 F. Supp. 2d 695, 698 (E.D. Va. 2011) (citing Ins. Corp. of Ireland, Ltd. v.

Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982)); see Plyler v. Moore, 129 F.3d 728,

731 n.6 (4th Cir. 1997) (“[Q]uestions concerning subject-matter jurisdiction may be raised at any

time by either party or sua sponte by [the] court.”). With respect to actions that are removed from

state court to federal court, 28 U.S.C. § 1447(c) provides that “[i]f at any time before final




                                                  2
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded” to state court. 28 U.S.C. § 1477(c).

         Here, the Court finds that it cannot exercise diversity jurisdiction over this action because

Defendant has not established that diversity of citizenship exists between the parties. See Notice

Removal at 3 (providing a Virginia address for Defendant); State Corporation Commission Clerk’s

Information System, https://cis.scc.virginia.gov/EntitySearch/BusinessInformation?businessId=

390865&source=FromEntityResult&isSeries%20=%20false                         (last    visited    July     9,   2021)

(identifying Plaintiff as a Virginia limited liability company). The Court further finds that it

cannot exercise federal question jurisdiction over this action. As explained above, this matter

involves a claim against Defendant for unlawful detainer—a claim that arises solely under Virginia

law.1

         Under these circumstances, the Court finds that it lacks subject matter jurisdiction over this

action, and as a result, this action will be REMANDED back to the Hampton General District

Court.       See Fannie Mae, 2013 U.S. Dist. LEXIS 143327, at *12-17 (remanding an unlawful

detainer action to state court based on a lack of subject matter jurisdiction).




         1
           In her Notice of Removal, Defendant refers to various constitutional violations. Notice Removal at 3,
10-11, ECF No. 1. To the extent Defendant intends to argue that this Court may exercise federal question jurisdiction
over this action because Defendant seeks to assert federal defenses to Plaintiff’s unlawful detainer claim, this Court
has explained:

                  “Under what has become known as the well-pleaded complaint rule, § 1331
                  federal question jurisdiction is limited to actions in which the plaintiff’s well-
                  pleaded complaint raises an issue of federal law.” “[A]ctions in which
                  defendants merely claim a substantive federal defense to a state-law claim do not
                  raise a federal question.” Accordingly, when determining whether a claim arises
                  under federal law, the Court must examine “allegations of the complaint and
                  ignore potential defenses.” Thus, when determining whether federal jurisdiction
                  exists, the Court does not consider . . . affirmative defenses under federal law.

Fannie Mae v. Young, No. 2:12cv471, 2013 U.S. Dist. LEXIS 143327, at *13-14 (E.D. Va. Aug. 12, 2013) (citations
omitted).

                                                          3
                                        III. CONCLUSION

         For the reasons set forth above, the Court finds that it lacks subject matter jurisdiction over

this action. Accordingly, this action will be REMANDED back to the Hampton General District

Court.

         An appropriate Order shall issue.

                                                                                /s/
                                                             Roderick C. Young
                                                                            ung
                                                             United States District
                                                                             strict Judge
                                                                                       g

Richmond, Virginia
July 12, 2021




                                                   4
